DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 33-37 and 39-52 are currently pending.
Claims 46-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim.

Response to Arguments
Applicant’s arguments, see pages 8-14, filed on 11/30/2021, have been fully considered and are persuasive. 
In the light of the arguments and the amendment to the claims filed on 11/30/2021, the previous rejections have been withdrawn. However, upon further consideration, a new ground of rejection is presented below.

Claim Objections
Claim 41 objected to because of the following informalities:  
Claim 41 recites “the at least one diaphragm pump chamber is placed between channel and a reservoir”. It appears that claim 41 should recite “the at least one diaphragm pump chamber is placed between the channel and a reservoir”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 33, 34, 37, 39, 41 and 45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 5,711,921 to Langford (hereinafter “Langford”).
Regarding claim 33, Langford teaches a method for cleaning a tubular item (abstract) (reads on “channel”) using a diaphragm pump module having at least one diaphragm pump chamber having a diaphragm arranged therein, wherein the tubular item (reads on “channel”) is fluidly connected to the at least one diaphragm pump chamber (column 3, lines 41-63, and column 5, lines 33-48), the method comprising the step of putting by coordinated reciprocal motion of the diaphragm, a cleaning medium in alternating bi-directional pulsating motion inside the tubular item (reads on “channel”) (column 5, lines 28-48) (figures 5A and 5B).

Regarding claim 34, Langford further teaches that the at least one diaphragm pump chamber comprises two diaphragm pump chambers each having a respective  extends between the two diaphragm pump chambers (see figures 1, 5A, 5B and 9).

Regarding claim 37, Langford further teaches that the two diaphragms are coupled mechanically to each other with a pin, and wherein the two diaphragms are put to coordinated reciprocal motion by action of a fluid (column 15-33).

Regarding claim 39, Langford teaches a diaphragm pump module (column 3, lines 41-63, and column 5, lines 33-48), and does not require that the diaphragm pump module include check valves (reads on the limitations “the diaphragm pump module is devoid of any check valve”).

Regarding claim 41, Langford further teaches that the at least one diaphragm pump chamber is placed between the channel and a reservoir (figure 1, #25), and wherein the at least one diaphragm pump chamber and the reservoir are separated by a flow control system (figure 1, #23) (column 3, lines 41-57).

Regarding claim 45, Langford further teaches that the diaphragm pump module is adapted to work in suction-pressure pumping mode (column 4, lines 15-20).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 35, 36, 40 and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,711,921 to Langford (hereinafter “Langford”) in view of US 2009/0095322 to Wakao et al. (hereinafter “Wakao”).
Regarding claim 35, Langford further teaches that one of the diaphragm pump chambers of the diaphragm pump module is provided in a feed line (see figure 1) connecting a reservoir (figure 1, #25) to the tubular item (reads on “channel”) and comprising a feed pump (figure 4, #36) (column 4, lines 64-66).
Langford does not teach that the feed line comprises a shut-off valve.
However, it was known in the art to use a feed pump and a shut off valve in a feed line. For example, Wakao teaches the use of a feed line for delivering a fluid for cleaning a container, wherein the feed line is connected to a reservoir and comprises a feed pump (figure 1, #84) and a cut-off valve (figure 1, #85).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Langford wherein 

Regarding claim 36, Langford further teaches the steps of filling the container (figure 1, #8) containing the tubular item (reads on “channel”) with the cleaning medium from the reservoir (figure 1, #25), and agitating by oscillating a pumping action between the chambers using the pump and the membranes/diaphragms (column 4, lines 3-9).
Langford/Wakao does not teach the step of closing off the tubular item (reads on “channel”) and the diaphragm pump module from at least one of the reservoir or the feed pump using the shut-off valve after filling the channel with the cleaning medium.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Langford/Wakao by cutting off the tubular item (reads on “channel”) and the diaphragm pump module from the reservoir or the feed pump by using the shut-off valve located in the feed line with a reasonable expectation of success, for the purpose of maintaining the cleaning medium within the container during the cleaning method as desired by  Langford (column 3, lines 51-56 and column 4, lines 3-10 of Langford). 
In addition, it is noted that there are only three possibilities: a) cutting off the tubular item (reads on “channel”) and the diaphragm pump module from the reservoir or the feed pump using the shut-off valve after filling the tubular item (reads on “channel”) with the cleaning medium, b) cutting off the tubular item (reads on “channel”) and the diaphragm pump module from the reservoir or the feed pump using the shut-off valve before filling the tubular item (reads on “channel”) with the cleaning medium, and c)  and the skilled artisan would have found it obvious to try the Langford/Wakao method wherein cutting off the tubular item (reads on “channel”) and the diaphragm pump module from the reservoir or the feed pump using the shut-off valve is performed after filling the tubular item (reads on “channel”) with the cleaning medium, with a reasonable expectation of success.

Regarding claim 40, Langford further teaches that the diaphragm pump module is placed between the tubular item (reads on “channel”) and a feed pump (figure 4, #36) (column 4, lines 64-66).
Langford does not teach that the diaphragm pump module is separated by a controllable shut-off valve.
However, it was known in the art to use a feed pump and a shut off valve in a feed line. For example, Wakao teaches the use of a feed line for delivering a fluid for cleaning a container, wherein the feed line is connected to a reservoir and comprises a feed pump (figure 1, #84) and a cut-off valve (figure 1, #85).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Langford wherein the diaphragm pump module is separated by a controllable shut-off valve, for the purpose of controlling the supply of the cleaning agent contained into the reservoir during the cleaning method.

Regarding claims 42 and 43, Langford further teaches the step of feeding the tubular item (reads on “channel”) with the cleaning medium (column 3, lines 46-58).
Langford does not teach the step of limiting or cutting off a flow of the cleaning medium between a reservoir for the cleaning medium and the at least one diaphragm pump chamber by a flow control system, wherein the flow control system includes a cut-off valve.
However, it was known in the art to use a flow control system such as cut-off valve for controlling the flow of a liquid from a reservoir. For example, Wakao teaches the use of a feed line for delivering a fluid for cleaning a container, wherein the feed line is connected to a reservoir and comprises a cut-off valve (figure 1, #85).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning method disclosed by Langford wherein the feed line comprises a cut off valve, and the step of limiting or cutting the flow of the cleaning medium between the reservoir and the at least one diaphragm pump chamber with a cut-off valve with for the purpose of maintaining the cleaning medium within the container while the liquid is forced throughout the tubular item step as desired by Langford.

Regarding claim 44, Langford/Wakao does not teach that the coordinated reciprocal motion of the diaphragm is initiated after the flow of the cleaning medium has been limited.
However, since Langford teaches the steps of filling the container (figure 1, #8) containing the tubular item (reads on “channel”) with the cleaning medium from the reservoir (figure 1, #25), and then agitating by oscillating a pumping action between the 
In addition, it is noted that there are only two possibilities: a) initiating the step of performing reciprocal motion of the diaphragm pump after the flow of the cleaning medium has been limited, and b) initiating the step of performing reciprocal motion of the diaphragm pump before the flow of the cleaning medium has been limited, and the skilled artisan would have found it obvious to try the Langford/Wakao method wherein the step of performing reciprocal motion of the diaphragm pump is initiated after the flow of the cleaning medium has been limited, with a reasonable expectation of success.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714